PER CURIAM.
Finding that the trial court did not abuse its discretion in denying the appellant/defendant’s motion for attorney’s fees pursuant to section 57.105, Florida Statutes (2000), we affirm. See Thomas v. Perkins, 723 So.2d 293, 294 (Fla. 3d DCA 1998) (holding that an order granting or denying attorney’s fees is reviewed on an abuse of discretion standard). See also Strothman v. Henderson Mental Health Ctr., Inc., 425 So.2d 1185 (Fla. 4th DCA 1983) (finding the mere failure of party to state cause of action in its original or amended pleadings not sufficient, in and of itself, to support sanctions under section 57.105); Dade County Sch. Bd. v. Radio Station WQBA, 731 So.2d 638, 644-45 (Fla.1999) (holding that ruling of trial court will be upheld even if court reached right result but for wrong reason).
Affirmed.